         Case 3:20-cv-01657-KAD Document 18 Filed 02/12/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

JOSEPH D’AGOSTIN                                    )
                  Plaintiff                         )              CIVIL ACTION NO.:
v.                                                  )              3:20-cv-01657-KAD
FITNESS INTERNATIONAL LLC                           )              February 12, 2021
D/B/A L.A. FITNESS                                  )
                  Defendant                         )
                                                    )

       AFFIDAVIT OF BENJAMIN LEVITES PURSUANT TO LOCAL RULE 37

I, Benjamin Levites, hereby depose and state under oath as follows:

   1. I am over the age of eighteen years and I believe in the obligations of an oath.

   2. I represent Defendant Fitness International LLC d/b/a L.A. Fitness in the above-

       captioned lawsuit, and my representation commenced on or about November 13, 2020.

   3. On Friday, January 22, 2021 and Monday, January 25, 2021, I conducted meet-and-

       confers with Plaintiff’s counsel via telephone in a good-faith effort to discuss the

       Defendant’s objections to Plaintiff’s notice of deposition of L.A. Fitness’s corporate

       designee.

   4. The parties were able to resolve some of the Defendant’s objections to Plaintiff’s notice

       of deposition during the conference.

   5. Despite discussions, the parties were unable to agree on Defendant’s two broad

       objections: (1) that Plaintiff’s notice of deposition be limited to information from the club

       at issue in this case; and (2) Plaintiff’s request for five years of information

       is inconsistent with discovery performed to date.


                                              Benjamin Levites
